BRANCH, Judge,
dissenting.
The trial court properly denied Walker’s motion to suppress evidence discarded in his flight from an officer investigating why he was on the property of an elementary school after midnight, and it did not abuse its discretion when it granted the State’s motion to quash Walker’s subpoenas concerning evidence already made available to him. I therefore dissent to both divisions of the majority opinion.
1. The arresting officer first testified that he saw Walker “walking off” the property of an elementary school shortly after midnight. Although this testimony alone would have supported a reasonable inference that the officer saw Walker trespassing, the officer later testified under cross-examination that he had seen Walker on school property. Obviously, then, the trial court had evidence to support its *569explicit factual conclusion that Walker “was walking on the grounds of an elementary school after midnight.”
The majority cites no authority, and we have found none, for the proposition that a member of the public not employed by or attending a school is authorized to be on school property in the middle of the night. On the contrary, Walker’s presence on school property at that time gave this officer the authority to make a brief investigatory stop in order to determine whether Walker was violating OCGA § 16-7-1 (b), which outlaws the “knowing” entry onto property for an unlawful purpose or after notice that such entry is forbidden, or OCGA § 20-2-1180 (a), which outlaws “any person” from “remaining” on school property “when that person does not have a legitimate cause or need to be present thereon.” See, e.g., In the Interest of R. C., 289 Ga. App. 293, 295 (2) (c) (656 SE2d 914) (2008) (evidence that juvenile remained on school property after having been advised against doing so was sufficient to sustain an adjudication of delinquency by reason of criminal trespass).
Here, the officer testified that Walker was not free to leave “until [the officer] figured out what [Walker] was doing” on the property of the elementary school, and the trial court explicitly held that Walker’s act of walking on school property after midnight warranted “a brief investigative detention.” This conclusion is entirely consistent with this Court’s holdings that a police officer gains the authority to make a second-tier investigatory stop when he obtains a reasonable and articulable suspicion that a defendant’s presence on a property “may have been unauthorized” and that the defendant “may have been engaging in some criminal activity,” including “criminal trespass,” on that property. Oglesby v. State, 311 Ga. App. 615, 619 (716 SE2d 742) (2011); see also Bishop v. State, 299 Ga. App. 241, 242-243 (682 SE2d 201) (2009) (officer had reasonable and articulable suspicion justifying a stop when the officer observed the defendant leaving the driveway of a vacant lot where there had been prior incidents of illegal dumping, abandoned vehicles, and thefts).
The majority relies on Brown v. State, 301 Ga. App. 82 (686 SE2d 793) (2009), for much of its analysis, including the conclusion that this encounter escalated into an impermissible second-tier detention when the officer commanded Walker to remove his hands from his pockets (maj. op. at 561). This reliance is not well-founded. In that case, defendant Brown was walking through the parking lot of an apartment complex at around 9:00 p.m. when he was seen and then stopped by a police officer who knew that he was not a resident there. Id. at 83. When the officer ordered Brown to take his hands out of his pockets, Brown did not comply until the officer drew a weapon on him, at which Brown discarded a crack pipe on the ground and walked to *570the officer’s patrol car, where he was arrested. Id. This Court held that when the officer told Brown to remove his hands from his pockets, the officer impermissibly initiated a second-tier encounter without any articulable suspicion that Brown had committed a crime. Id. at 85-86.
The distinction between Brown and other cases cited by the majority and the case before us is that the arresting officer in Brown should have known that even a nonresident of an apartment complex could be on the property in the evening with the permission of a resident such that walking through its parking lot would not amount to a crime, see Brown, supra at 86, whereas the officer who saw Walker on school property after midnight could reasonably assume, pending the outcome of a brief investigatory stop, that Walker was not on the property for any authorized purpose. See Oglesby, supra at 619 (officer drew a reasonable conclusion, based on his experience and the totality of the circumstances, that defendant may have been engaged in criminal behavior sufficient to justify a brief investigative detention); Burgess v. State, 290 Ga. App. 24, 26-27 (658 SE2d 809) (2008) (investigators responding to report of unauthorized persons on property in black pickup truck gained authority to detain two persons seen driving toward such a truck on the same property for purposes of a brief investigation). Compare Ewumi v. State, 315 Ga. App. 656, 659-663 (1) (727 SE2d 257) (2012) (defendant in hooded sweatshirt who walked away from officer’s attempted first-tier questioning was not subject to an investigatory detention); State v. Harris, 261 Ga. App. 119, 120-122 (581 SE2d 736) (2003) (officer who saw defendant walk into hotel room and then back out into breezeway lacked reasonable suspicion required for investigatory detention).
The record also shows that when the officer approached Walker with authority to detain him briefly for purposes of investigating whether a criminal trespass had occurred, Walker put his hands in his sweatshirt pockets, which the officer immediately and reasonably interpreted as indicating a possible threat to his safety. At this point, the officer “was authorized to continue the detention and to perform [a] pat-down search for his safety.” Oglesby, supra at 619; see also Lewis v. State, 307 Ga. App. 593, 595 (705 SE2d 693) (2011) (defendant’s detention and pat-down search was authorized when, while present in a high crime area near a closed convenience store at night, he appeared extremely nervous, grabbed his pants pocket, and provided an implausible explanation for his presence on a property).
Here, Walker not only disobeyed the officer’s repeated commands to take his hands out of his pockets, but yelled at the officer and fled the scene, discarding a pill bottle with crack cocaine in it as well as a crack pipe. A pocket knife was also found on the ground next to *571Walker after he was apprehended, which the officer interpreted as the object Walker had been “digging for” in his pockets. Finally, then, and as the trial court also held, Walker’s flight from a legal investigative detention, along with the contraband he discarded during that flight, provided sufficient justification for his arrest. See Arnold v. State, 304 Ga. App. 90, 92 (1) (695 SE2d 402) (2010) (officers were authorized to arrest a defendant who ran from approaching officers and threw away a pill bottle containing what appeared to be crack cocaine).
For all these reasons, I would affirm the trial court’s denial of Walker’s motion to suppress.
2. As the majority notes, we review a trial court’s ruling on a motion to quash a subpoena only for an abuse of discretion. Bazemore v. State, 244 Ga. App. 460, 463 (2) (535 SE2d 830) (2000).
Here, Walker subpoenaed the evidence custodians and the arresting officer to bring all seven items of tangible evidence seized in the case. It is undisputed, however, that after Walker opted into reciprocal discovery under OCGA § 17-16-4, he made “no effort” to inspect the same evidence when it was made available to him under the trial court’s established policy for reciprocal discovery. See OCGA § 17-16-4 (a) (3) (prosecutor shall permit a defendant “at a time agreed to by the parties or ordered by the court” to inspect tangible objects in the State’s custody and intended for use as evidence). It is also undisputed that Walker obj ects only to the discovery policy itself such that there is “no motion or controversy (but for the discovery policy) before the [trial court] in which the subpoenaed evidence would be needed by the defendant for consideration[.]”
Under these circumstances, the majority cannot refute the trial court’s explicit finding that Walker has not shown why he needed the evidence at issue delivered to the courthouse for inspection or how a quashing of the subpoenas would prejudice his preparation of the case. Thus I cannot agree that the trial court abused its discretion when it concluded that in light of Walker’s failure to avail himself of the opportunity for evidence review provided by the State, his use of subpoenas to protest the trial court’s reciprocal discovery policy was not “appropriate.” See Townsend v. State, 236 Ga. App. 530, 533 (3) (511 SE2d 587) (1999) (trial court did not abuse its discretion when it granted State’s motion to quash defendant’s subpoena for all documents concerning a blood sample when the State gave defendant access to perform his own tests on the sample).
For both of these reasons, I respectfully dissent. I am authorized to state that Presiding Judge Andrews and Judge Ray join in this dissent.
*572Decided July 12, 2013
Reconsideration denied July 30, 2013
Angela M. Coggins, for appellant.
George H. Hartwig III, District Attorney, Daryl E. Manns, Assistant District Attorney, for appellee.